MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                    Apr 14 2015, 10:01 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Jeffrey Elftman                                           Gregory F. Zoeller
      Deputy Public Defender                                    Attorney General of Indiana
      Kokomo, Indiana

                                                                Brian Reitz
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Stephen A. Jones                                          April 14, 2015

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                34A05-1412-CR-551
              v.                                                Appeal from the Howard County
                                                                Superior Court 1
                                                                Honorable William C. Menges,
      State of Indiana,                                         Judge
      Appellee-Plaintiff                                        Cause No. 34D01-1008-FB-698




      Friedlander, Judge.

[1]   Stephen A. Jones presents a single issue on appeal, whether the trial court erred

      in its determination of credit time.


[2]   We reverse and remand with instructions.

      Court of Appeals of Indiana | Memorandum Decision 34A05-1412-CR-551 | April 14, 2015    Page 1 of 5
[3]   On August 19, 2010 Jones was charged in Howard County with three counts of

      dealing in a schedule I controlled substance as a class B felony, possession of a

      controlled substance as a class D felony, neglect of a dependent as class D

      felony, and two counts of dealing in marijuana as a class A misdemeanor. On

      January 19, 2011, Jones pleaded guilty to two counts of dealing in a schedule I

      controlled substance as a class B felony and one count of possession of

      marijuana as a class A misdemeanor. Jones was sentenced to an aggregate

      term of ten years in the Department of Correction (DOC), with four years

      suspended to supervised probation. At the time of sentencing Jones was given

      one hundred credit days.

[4]   On October 25, 2011, Jones filed a petition to modify his sentence to supervised

      probation or home detention. The petition was granted on December 21, 2011,

      and Jones was ordered to complete the Howard County Community Transition

      Program (CTP) before serving 499 executed days on home detention. While

      participating in the CTP and on home detention, Jones was on GPS

      monitoring. He received 2 sanctions resulting in incarceration for 6 actual days

      and a total of 12 credit days. On July 2, 2014 the State filed a petition to

      revoke Jones’s suspended sentence because he was terminated from the CTP.

      Jones admitted the alleged violations on October 9, 2014, and the court

      imposed the remaining 2866 days of his suspended sentence, to be served in the

      DOC. Jones received credit time for 282 days spent awaiting the disposition of

      the termination and probation revocation and for the 12 days of jail sanctions.

      The trial court determined, “he’s not entitled to credit time on CTP, and


      Court of Appeals of Indiana | Memorandum Decision 34A05-1412-CR-551 | April 14, 2015   Page 2 of 5
      number two, to the extent that he was on a bracelet as a condition of probation,

      he’s not entitled to credit time for that either.” Transcript at 12, 3. As a result,

      the trial court did not award him any credit time for time spent on home

      detention and GPS monitoring. On October 29, 2014, Jones filed a motion to

      correct errors, which the trial court denied. Jones now appeals.

[5]   Jones argues that the trial court erred in not awarding him credit time for the

      time he spent on home detention and GPS monitoring. We agree. We review

      the trial court’s factual determinations for an abuse of discretion, and its legal

      conclusions de novo. Strowmatt v. State, 779 N.E.2d 971 (Ind. Ct. App. 2002).

      On appeal, the defendant bears the burden of showing that the trial court erred

      in calculating the credit time. Gardner v. State, 678 N.E.2d 398 (Ind. Ct. App.

      1997).

[6]   With respect to credit for time spent in a community corrections program—

      here, in-home detention—a person who is serving a criminal sentence and

      placed in such a program is entitled to earn one day of credit time for each day

      the person is on home detention, plus any earned credit time. See I.C. § 35–38-

      2.6-6(b); Pharr v. State, 2 N.E.3d 10 (Ind. Ct. App. 2013). That person,

      however, may be deprived of earned credit time as provided by rules adopted by

      the DOC. See I.C. § 35–38–2.6–6(d). Only the DOC may deprive a community

      corrections participant of earned credit time. Pharr v. State, 2 N.E.3d 10, 12

      (Ind. Ct. App. 2013) (holding that “the statutes do not authorize trial courts to

      deprive offenders of credit time while in a community corrections program”



      Court of Appeals of Indiana | Memorandum Decision 34A05-1412-CR-551 | April 14, 2015   Page 3 of 5
      and instead the trial court is “authorized only to determine the credit time

      earned” by a defendant in such a program).

[7]   The State and Jones agree that Jones is entitled to credit time for his time on

      home detention and under GPS monitoring. Jones and the State disagree,

      however, as to the number of credit-time days to which he is entitled and

      whether he is eligible for good-time credit. Jones argues he is eligible for 1028

      actual days and 1028 good-time credit days spent on electronic monitoring for

      an aggregate of 2056 credit days. The State argues he spent only 875 actual

      days on electronic monitoring and home detention and that we must remand

      for a determination by the DOC as to whether he is entitled to good-time credit,

      and, if so, how many days should be awarded.

[8]   Two critical pieces of information are ambiguous in the record. First, it is

      unclear whether the DOC made a determination as to whether Jones was

      entitled to good-time credit. Second, it is unclear from the record whether the

      Howard County Superior Court supervises Community Corrections in Howard

      County and thus is entitled to make a determination of good-time credit. If that

      were the case, then the trial court would, in theory, be authorized to determine

      whether Jones is entitled to good-time credit. Robinson v. State, 805 N.E.2d 783

      (Ind. 2004). We note that Jones admitted to a violation of his in-home

      detention and, as such, is subject to a loss of good-time credit. But it is unclear

      whether the entity that made the determination to deny Jones credit time in this

      case was authorized to do so. Therefore, we remand with instructions to



      Court of Appeals of Indiana | Memorandum Decision 34A05-1412-CR-551 | April 14, 2015   Page 4 of 5
       identify the entity statutorily authorized to make a credit-time determination

       with respect to Jones’s sentence and that said entity make that determination.

[9]    We conclude that Jones is entitled to credit for actual time served on in-home

       detention and electronic monitoring. We remand with instructions to

       determine how much time he actually served and to include any good-time

       credit that the appropriate entity determines Jones should receive.

[10]   Judgment reversed and remanded.

       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 34A05-1412-CR-551 | April 14, 2015   Page 5 of 5